Citation Nr: 0731588	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to service connection for diabetes mellitus 
as secondary to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1972 to June 
1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2004 and February 2006 rating decisions.  

In the June 2004 rating decision, the RO denied service 
connection for bipolar disorder, and in April 2005, he filed 
a Notice of Disagreement.  On August 15, 2005, the RO issued 
the veteran a Statement of the Case, and in a statement 
received at the RO on October 14, 2005, the veteran continued 
to express disagreement with the RO's denial of service 
connection, which the Board interprets as a Substantive 
Appeal.  Alternatively, the veteran requested additional time 
to perfect his appeal, and although the RO did not respond, 
in November 2005, he filed another statement in which he 
continued to expressed his disagreement with the RO's denial 
of service connection for psychiatric disability.  In light 
of the foregoing, the Board finds that the veteran perfected 
an appeal of the RO's June 2004 determination and thus the 
Board has identified it as a de novo claim on the title page.  

In the February 2006 determination, the RO denied service 
connection for diabetes mellitus, which was asserted as 
secondary to the veteran's service-connected hypertension.

In February 2007, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At his February 2007 hearing, the veteran testified that he 
was currently receiving Social Security.  However, these 
records have yet to be associated with the veteran's claims 
file.  As such, VA is obliged to attempt to obtain and 
consider any SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The veteran asserts that service connection is warranted for 
psychiatric disability on both a direct basis as well as 
secondary to service-connected disability.  On remand, the 
Board finds that he must be afforded a VA psychiatric 
examination.

The veteran asserts that he developed diabetes mellitus as a 
result of high blood pressure which began during service.  
The veteran is service connected for hypertension, and he 
submitted Internet research showing that elevated blood 
pressure increased the risk for developing diabetes mellitus.  
The veteran also reports being diagnosed with diabetes 
mellitus in 1995.  The veteran was provided with a VA 
examination regarding his diabetes mellitus in December 2002; 
however, this examination failed to reach the question of 
whether the veteran's hypertension caused him to develop 
diabetes mellitus.  As such, another examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Social 
Security Administration, to include all 
awards of disability benefits and any 
underlying records used in reaching the 
determination.  All efforts to obtain 
Social Security records should be fully 
documented, and a negative response must 
be provided if records are not available.

2.  Obtain the veteran's VA treatment 
records from February 2006 to the present.

3.  Obtain the veteran's treatment records 
from Dr. Pyles from May 2005 to the 
present.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disability, and in 
particular bipolar disorder and 
depression, found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in detail.  
The examiner should state whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the veteran 
has a psychiatric disability that is 
related to or had its onset during service 
or is related to a service-connected 
disability.  The rationale for any opinion 
expressed should be provided in a legible 
report.  

5.  Schedule the veteran for a VA 
examination regarding diabetes mellitus.  
The veteran's claims folder should be made 
available to the examiner for review prior 
to the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the veteran's 
diabetes mellitus is the result of his 
service-connected hypertension.  A 
complete rationale for any opinion offered 
should be provided. 

6.  Perform any additional development 
that logically flows from the ordered 
development; then readjudicate the 
veteran's claim.  If either issue remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

